t c summary opinion united_states tax_court larry hall petitioner v commissioner of internal revenue respondent docket no 5196-11s filed date larry hall pro_se emile louis hebert iii and ardney j boland iii for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure after concessions by respondent the issues remaining for decision are whether petitioner is entitled to a dependency_exemption deduction in respect of minor child n h for we hold that he is not whether petitioner is entitled to the child_tax_credit in respect of n h for we hold that he is not unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is entitled to a dependency_exemption deduction for d h and that petitioner is entitled to head_of_household filing_status respondent also concedes that petitioner is entitled to the child_tax_credit for one qualifying_child d h for privacy reasons the court refers to minor children by their initials see rule a background all of the facts have been deemed stipulated and they are so found we incorporate by reference the stipulated facts and related exhibits petitioner resided in louisiana at the time the petition was filed petitioner married garline melton hall in the couple had two children k h and n h n h was born in the couple divorced in no custody order was issued for n h however petitioner was subject_to a support proceeding order child_support document which provided that petitioner would pay dollar_figure in child_support each month for k h and n h d h is petitioner’s biological child with his significant other and d h was born in d h lived with petitioner during petitioner timely filed his form_1040 u s individual_income_tax_return for the tax_year on it petitioner checked the box for head_of_household petitioner did not claim either a dependency_exemption deduction or a child_tax_credit in respect of k h on his tax_return and he has made no such claim in the instant case therefore no further discussion is required for this child the record is unclear whether n h was born in or but we accept the parties’ stipulation that n h was born in whether n h was born in or does not affect the outcome of this case filing_status and claimed dependency_exemption deductions for two children d h and n h petitioner also claimed child tax_credits for d h and n h in petitioner paid child_support for n h as required by the child_support document n h did not earn any money during n h did not live with petitioner during instead n h lived with various other individuals not otherwise identified in the record and was also incarcerated for part of respondent issued a notice_of_deficiency determining a deficiency in income_tax of dollar_figure for respondent disallowed inter alia petitioner’s dependency_exemption deduction for n h as well as the child_tax_credit for n h petitioner timely filed a petition for redetermination of the deficiency and asserted that he was entitled to dependency_exemption deductions and child tax_credits with respect to d h and n h for as well as head_of_household filing_status i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous as noted above respondent concedes that petitioner is entitled to a dependency_exemption deduction and a child_tax_credit in respect of d h for as well as head_of_household filing_status see supra note rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability and satisfies certain other requirements petitioner did not allege that sec_7491 applies nor did he introduce the requisite evidence to invoke that section therefore the burden_of_proof remains on petitioner ii dependency_exemption deduction in general a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c a special rules for children of divorced taxpayers in the case of divorced parents special rules determine which parent may claim a dependency_exemption deduction for a child see sec_152 espinoza v the fact that this case was fully stipulated does not alter the burden_of_proof see rule b 104_tc_1 aff’d 103_f3d_104 10th cir commissioner tcmemo_2011_108 cf sec_152 if sec_152 applies then under prescribed conditions the noncustodial_parent is entitled to claim the child as a dependent for sec_152 to apply the child must be in the custody of one or both of the child’s parents for more than one-half of the calendar_year and receive more than one-half of his or her support from parents who are divorced separated or live apart at all times during the last six months of the calendar_year sec_152 the record establishes that n h did not live with petitioner during therefore to satisfy the custody requirement of sec_152 n h would have had to live with his mother ms hall for more than one-half of the record does not establish that n h lived with ms hall for more than one-half of but establishes only that n h lived with various other individuals for and was also incarcerated for part of that year without identifying the individuals with whom n h lived or the duration of those living arrangements therefore the custody requirement of sec_152 has not been satisfied the second requirement for sec_152 to apply is that the child must receive over one-half of his or her support from one or both of the child’s parents sec_152 although the record establishes that petitioner paid dollar_figure per month during consistent with the terms of the child_support document petitioner has not established how this amount may have been allocated between k h and n h nor the total amount of support n h received during because the total support n h received during has not been established the court cannot conclude that petitioner or petitioner and ms hall together provided over one-half of n h ’s support for therefore the support requirement of sec_152 has not been satisfied because the two basic conditions for sec_152 to apply have not been satisfied sec_152 does not serve to determine whether petitioner may claim n h as a dependent for purposes of the dependency_exemption deduction the court must now decide whether petitioner might claim n h as a dependent under some other provision of sec_152 namely as either a qualifying_child under sec_152 or as a qualifying_relative under sec_152 b qualifying_child generally to be considered a qualifying_child for purposes of the dependency_exemption deduction the individual must bear a specified relationship to the taxpayer have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements and not have provided over one-half of such individual’s support for the taxable_year at issue sec_152 the record establishes that n h is petitioner’s child that n h was under the age of in and that n h did not earn any income during however the record also establishes that n h did not live with petitioner during therefore because petitioner and n h did not share the same principal_place_of_abode for more than one-half of petitioner is unable to claim n h as a qualifying_child for purposes of the dependency_exemption deduction see sec_152 c qualifying_relative an individual who meets the four requirements in sec_152 a - d with respect to the taxpayer is a qualifying_relative the two pertinent requirements here are that the taxpayer must provide over one-half of the individual’s support for the taxable_year and the individual must not be a qualifying_child of the taxpayer or any other taxpayer for the taxable_year sec_152 and d the record establishes that petitioner provided dollar_figure per month for the support of n h and k h however as discussed above petitioner has not produced evidence that what he provided was over one-half of n h ’s support for the year therefore the requirement of sec_152 is not satisfied additionally petitioner has not produced evidence that n h was not the qualifying_child of ms hall or any other taxpayer for athough the record establishes that n h lived with various other individuals during and was incarcerated for part of that year the record does not provide any information regarding the identities of the individuals with whom n h lived or the duration of each living arrangement because petitioner has not established that n h was not the qualifying_child of ms hall or any other taxpayer for the requirement of sec_152 is not satisfied special rules apply if no one person contributed over half of an individual’s support sec_152 when that is the case a taxpayer contributing over percent of such support may claim the individual as a qualifying_relative when inter alia other taxpayers who also contributed more than of the individual’s support sign a written declaration that they will not claim the individual as a dependent sec_152 a - d petitioner has not introduced any evidence to establish that no other taxpayer contributed over one-half of n h ’s support or that the other requirements of sec_152 such as the requisite written declaration have been satisfied therefore this section does not apply in sum petitioner has not satisfied the requirements to claim n h as his qualifying_relative pursuant to sec_152 accordingly n h is not petitioner’s qualifying_relative for for purposes of the dependency_exemption deduction iii child_tax_credit sec_24 and c provides that a taxpayer is entitled to a child_tax_credit with respect to each qualifying_child as defined in sec_152 who has not attained age petitioner claimed n h as a qualifying_child on his tax_return for purposes of the child_tax_credit however as we have previously concluded n h was not a qualifying_child for as defined by sec_152 as a result petitioner is not entitled to a child_tax_credit for with respect to n h see sec_24 conclusion petitioner points out that the child_support document granted him the right to claim k h and n h as dependents the issue in the instant case is not to what petitioner may have been entitled under the child_support document but rather to what he is entitled under sec_152 which is solely a matter of federal tax law see 139_tc_468 citing 114_tc_184 aff’d on other grounds sub nom 293_f3d_1208 10th cir finally we have considered all of the arguments advanced by petitioner and to the extent not expressly addressed we conclude that those arguments do not support results contrary to those reached herein to give effect to our disposition of the disputed issues as well as respondent’s concessions decision will be entered under rule
